Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 9/9/2022 has been entered.   Claims 1-3, 5-13 and 15-20 are pending.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 11-13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hai et al. (CN 111367473 A, pages 1-18, hereinafter Hai) in view of Saib (US 2013/0290437) and further in view of Wright (US 2011/0219106).
Regarding claim 1, Hai discloses a computer implemented method for hard deletion of user data, the method comprising: 
receiving, at a computer system, a request from a user computer system to delete user data (page 1, Abstract, page 4, paragraphs 6-7 “After receiving the request to delete…obtaining user request of deleting the cloud hard…”) 
determining, by the computer system, a unique user identifier associated by the computer system with a user making the request (page 1, Abstract, page 4, paragraphs 6-7 “After receiving the request to delete…in the file system, a file comprising data and metadata,… and the data is the actual user data…obtaining user request of deleting the cloud hard, analyzing request, and based on the analysis result judging whether it is safe to delete…”, the user requests deleting the user data; therefore, one of skill in the art would understand that the user identifier is obtained from the user request such that only that user’s data is deleted.  Also see Yang, Zhi-hao CN 107733982 A page 6); and
performing, by the computer system, a hard deletion of the user data record from the corresponding data partition (page 1, Abstract, page 4, paragraphs 6-7) when found during the searching.
Hai does not explicitly disclose determining, by the computer system, whether a data partition, in which data generated by a job or subsystem of the computer system is stored, is predicted to contain a record having the unique user identifier by searching a hierarchical set of filters, wherein an upstream job or systems associated with a first filter in the hierarchical set of filters feeds data to a downstream job or subsystem associated with a second filter in the hierarchical set of filters and wherein searching the hierarchical set of filters comprises: searching the first filter to determine whether an upstream data partition of the upstream job or systems is predicted to contain the record having the unique user identifier, and when the upstream data partition of the upstream job or system is predicted to contain the record having the unique user identifier, searching the second filter to determine whether a downstream data partition of the downstream job or system is predicted to contain the record having the unique user identifier; searching, one or more of the upstream data partition and the downstream data partition by the computer system when a corresponding data partition is predicted to contain a record having the unique user identifier, data records stored in the corresponding data partition for a user data record based on the unique identifier; and deleting the user data when found during the searching.
However, Saib discloses determining, by the computer system, whether a data partition, in which data generated by a job or subsystem of the computer system is stored, is predicted to contain a record having the unique user identifier by searching a hierarchical set of filters, wherein an upstream job or systems associated with a first filter in the hierarchical set of filters feeds data to a downstream job or subsystem associated with a second filter in the hierarchical set of filters and wherein searching the hierarchical set of filters comprises: searching the first filter to determine whether an upstream data partition of the upstream job or systems is predicted to contain the record having the unique user identifier, and when the upstream data partition of the upstream job or system is predicted to contain the record having the unique user identifier, searching the second filter to determine whether a downstream data partition of the downstream job or system is predicted to contain the record having the unique user identifier (Abstract, FIG. 2-3, ¶ [0051], [0057]; i.e. searching for records of the user across the subsystems that the user belongs to); searching, one or more of the upstream data partition and the downstream data partition by the computer system when a corresponding data partition is predicted to contain a record having the unique user identifier, data records stored in the corresponding data partition for a user data record based on the unique identifier (Abstract, FIG. 2-3, ¶ [0051], [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Saib’s teaching into Hai in order to provide use of organizational data to form social networks in a variety of situations (Saib, ¶ [0005]-[0009]).
However, Wright discloses deleting the user data when found during the searching (FIG. 7, ¶ [0068]-[0079], [0090]-[0091]; using the Bloom filter to search the user data to be deleted based on the block identifier associated with the user volume).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Wright’s teaching into Hai in view of Saib in order to manage storing data effectively (Wright, ¶ [0095]-[0097]).
Regarding claim 2, Hai in view of Wright and Saib discloses the method of claim 1, wherein determining whether the data partition is predicted to contain a record having the unique user identifier further comprises: searching at least one bloom filter based on the unique user identifier to determine whether the data partition is predicted to contain the record having the unique user identifier, the at least one bloom filter generated for the data partition using unique user identifiers in records stored within the data partition (Wright, FIG. 7, ¶ [0068]-[0079], [0090]-[0091]); and when the search of the at least one bloom filter indicates that the data partition is predicted to contain the record having the unique user identifier, performing the search of the data partition to determine whether the record having the unique user identifier is contained within the data partition (Wright, FIG. 7, ¶ [0068]-[0079], [0090]-[0091]).
Regarding claim 3, Hai in view of Wright and Saib discloses the method of claim 2, wherein searching the hierarchical set of filters further comprises: searching a hierarchical set of bloom filters, wherein each bloom filter in the set of bloom filters is generated for a corresponding data partition in a set of data partitions using unique user identifiers in records stored within each data partition, and wherein each data partition of the set of data partitions store data generated by the job or subsystem of the computer system (Wright, FIG. 7, ¶ [0068]-[0079], [0090]-[0091]); constructing a subset of two or more data partitions predicted to contain records having the unique user identifier, the subset of two or more data partitions comprising the data partition (Wright, FIG. 7, ¶ [0068]-[0079], [0090]-[0091]); and searching, by the computer system, data records stored in each of the two more data partitions in the subset for user data records based on the unique identifier (Wright, FIG. 7, ¶ [0068]-[0079], [0090]-[0091]).
Regarding claim 5, Hai in view of Wright and Saib discloses the method of claim 3, further comprising: loading the hierarchical set of bloom filters into a memory of the computer system (Wright, ¶ [0070]); and searching the hierarchical set of bloom filters in parallel by one or more processors of the computer system (Wright, ¶ [0070]).
Regarding claim 8, Hai in view of Wright and Saib discloses the method of claim 1, wherein the computer system comprises a plurality of subsystems that each process and store user data (Wright, FIG. 3, ¶ [0026]).
Regarding claim 9, Hai in view of Wright and Saib discloses the method of claim 1, wherein the computer system comprises a commerce platform system (Hai, Abstract, i.e. cloud data system).
Regarding claim 11, see claim 1 above for the same reason of rejections. 
Regarding claim 12, see claim 2 above for the same reason of rejections. 
Regarding claim 13, see claim 3 above for the same reason of rejections. 
Regarding claim 15, see claim 5 above for the same reason of rejections. 
Regarding claim 18, see claim 8 above for the same reason of rejections. 
Regarding claim 19, see claim 9 above for the same reason of rejections. 
Regarding claim 20, Hai discloses a system for hard deletion of user data, comprising: 
a memory (Abstract, page 20); and 
a processor coupled with the memory (Abstract, page 20) configured to: 
receive a request from a user computer system to delete user data (page 1, Abstract, page 4, paragraphs 6-7 “After receiving the request to delete…obtaining user request of deleting the cloud hard…”), determine a unique user identifier associated by the system with a user making the request (page 1, Abstract, page 4, paragraphs 6-7 “After receiving the request to delete…in the file system, a file comprising data and metadata,… and the data is the actual user data…obtaining user request of deleting the cloud hard, analyzing request, and based on the analysis result judging whether it is safe to delete…”, the user requests deleting the user data; therefore, one of skill in the art would understand that the user identifier is obtained from the user request such that only that user’s data is deleted.  Also see Yang, Zhi-hao CN 107733982 A page 6), and perform a hard deletion of the user data record from the corresponding partition(page 1, Abstract, page 4, paragraphs 6-7) when found during the searching.
Hai does not explicitly disclose determining whether a data partition, in which data generated by a job or subsystem of the system is stored, is predicted to contain a record having the unique user identifier by searching a hierarchical set of filters, wherein an upstream job or systems associated with a first filter in the hierarchical set of filters feeds data to a downstream job or subsystem associated with a second filter in the hierarchical set of filters and wherein searching the hierarchical set of filters comprises: searching the first filter to determine whether an upstream data partition of the upstream job or systems is predicted to contain the record having the unique user identifier, and when the upstream data partition of the upstream job or system is predicted to contain the record having the unique user identifier, searching the second filter to determine whether a downstream data partition of the downstream job or system is predicted to contain the record having the unique user identifier, search, one or more of the upstream data partition and the downstream data partition when a corresponding data partition is predicted to contain a record having the unique user identifier, data records stored in the corresponding data partition for a user data record based on the unique identifier; and deleting the user data when found during the searching.
However, Saib discloses determining, by the computer system, whether a data partition, in which data generated by a job or subsystem of the computer system is stored, is predicted to contain a record having the unique user identifier by searching a hierarchical set of filters, wherein an upstream job or systems associated with a first filter in the hierarchical set of filters feeds data to a downstream job or subsystem associated with a second filter in the hierarchical set of filters and wherein searching the hierarchical set of filters comprises: searching the first filter to determine whether an upstream data partition of the upstream job or systems is predicted to contain the record having the unique user identifier, and when the upstream data partition of the upstream job or system is predicted to contain the record having the unique user identifier, searching the second filter to determine whether a downstream data partition of the downstream job or system is predicted to contain the record having the unique user identifier (Abstract, FIG. 2-3, ¶ [0051], [0057]; i.e. searching for records of the user across the subsystems that the user belongs to); searching, one or more of the upstream data partition and the downstream data partition by the computer system when a corresponding data partition is predicted to contain a record having the unique user identifier, data records stored in the corresponding data partition for a user data record based on the unique identifier (Abstract, FIG. 2-3, ¶ [0051], [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Saib’s teaching into Hai in order to provide use of organizational data to form social networks in a variety of situations (Saib, ¶ [0005]-[0009]).
However, Wright discloses deleting the user data when found during the searching (FIG. 7, ¶ [0068]-[0079], [0090]-[0091]; using the Bloom filter to search the user data to be deleted based on the block identifier associated with the user volume).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Wright’s teaching into Hai in view of Saib in order to manage storing data effectively (Wright, ¶ [0095]-[0097]).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hai et al. (CN 111367473 A hereinafter Hai) in view of Saib and Wright (US 2011/0219106) and further in view of Kubo et al. (US 2007/0057099 hereinafter Kubo).
Regarding claim 6, Hai in view of Saib and Wright discloses the method of claim 1.
Hai in view of Saib and Wright does not explicitly disclose authenticating an identity of the user making the request prior to determining the unique user identifier.
However, Kubo discloses authenticating an identity of the user making the request prior to determining the unique user identifier (¶ [0180).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kubo’s teaching into Hai in view of Saib and Wright in order to verify and allow the user to discard data or documents (Kubo, ¶ [0180]).
Regarding claim 16, see claim 6 above for the same reason of rejections. 
Claims 7, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hai et al. (CN 111367473 A hereinafter Hai) in view of Saib and Wright (US 2011/0219106) and further in view of Yang et al. (CN 107733982, pages 1-54, hereinafter Yang).
Regarding claim 7, Hai in view of Saib and Wright discloses the method of claim 1.
Hai in view of Saib and Wright does not explicitly disclose further comprising: in response to performing the hard deletion, generating a data deletion results record of the hard deletion comprising at least the unique identifier associated with the user, data indicative of the hard deletion having occurred, and a date when the deletion occurred; in response to receiving a second request from the user computer system for a status of the request, aggregating one or more data deletion results records based on the unique identifier associated with the user; and returning, by the computer system to the user computer system, a report comprising a data deletion summary based on the aggregated one or more data deletion results records.
However, Yang discloses in response to performing the hard deletion, generating a data deletion results record of the hard deletion comprising at least the unique identifier associated with the user, data indicative of the deletion having occurred, and a date when the deletion occurred (pages 8-9, i.e. recording the updating time of each piece of the update data in the local user data, wherein the update including hard deleting data); in response to receiving a second request from the user computer system for a status of the first request, aggregating one or more data deletion results records based on the unique identifier associated with the user (pages 14-15; i.e. receiving the second update list; pages 17-18, i.e. the second update data and/or the hard deleting data is the previous user data in the last update data updating time); and returning, by the computer system to the user computer system, a report comprising a data deletion summary based on the aggregated one or more data deletion results records (pages 17-18, i.e. sending the second update data and/or the hard deleting data to the terminal equipment).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Yang’s teaching into Hai in view of Saib and Wright in order to synchronize data in the cloud data system faster (Yang, pages 1-2).
Regarding claim 10, Hai in view of Saib and Wright discloses the method of claim 1.
Hai in view of Saib and Wright does not explicitly disclose wherein the hard data deletion is performed within a predetermined amount of time after receiving the request from the user computer system, the predetermined amount of time comprising a duration of time prescribed by regulation or a duration of time prescribed by a policy of the computer system.
However, Yang discloses wherein the hard data deletion is performed within a predetermined amount of time after receiving the request from the user computer system, the predetermined amount of time comprising a duration of time prescribed by regulation or a duration of time prescribed by a policy of the computer system (pages 8-9, page 14, i.e. updating and/or hard deleting data in the local user data later than the synchronization time of the update data to the cloud server).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Yang’s teaching into Hai in view of Saib and Wright in order to synchronize data in the cloud data system faster (Yang, pages 1-2).
Regarding claim 17, see claim 7 above for the same reason of rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435 


/HOSUK SONG/Primary Examiner, Art Unit 2435